April 29, 1912. The opinion of the Court was delivered by *Page 349 
In this action, which has resulted in a partition of the land described in the complaint between Lula Windham and Louisiana Howell, as life tenants, the sole question now before the Court is whether the rents fixed by the master shall be charged against Louisiana Howell or her husband, George C. Howell. The master and the Circuit Judge concurred in finding that George C. Howell, and not his wife, had held the possession and was responsible for the rents and profits. The complaint alleged: "That the said G.C. Howell and Louisiana Howell, his wife, are in possession of said tract of land, pretensively claiming the same under deed from Eliza J. Windham, and receiving the rents and profits since the death of Eliza J. Windham, which are reasonably worth three hundred dollars per annum." The answer denied this allegation, along with several other averments of the complaint, but alleged that Louisiana Howell was the owner in fee of the land under a conveyance from Eliza J. Windham.
If the proof had shown that George C. Howell and his wife, Louisiana Howell, entered and held the entire tract under the deed from Eliza Windham to Louisiana Howell, or under the claim of cotenancy with Lula Windham, then it would have followed, under the authority of Sibley v.Sibley, 88 S.C. 104, that the occupancy should be referred to the wife's claim and she would be responsible for rents: and, subject to the mortgages given by her, the Court should have provided for an adjustment of the rents with her cotenant before allowing her to have her portion of the land. Vaughn v. Langford, 81 S.C. 282, 62 S.E. 316. But the answer does not admit possession of either George C. Howell or Louisiana Howell, and the evidence adduced was that George C. Howell himself was in possession and had taken the benefit of the rents and profits. It may be that the witnesses, in speaking of the possession of George C. Howell, meant a possession taken by him as the agent of his wife, under her claim of ownership, but we have tried *Page 350 
in vain to find anything in the evidence which would warrant us in saying so. To say the least of it, the evidence does not preponderate against the conclusions of the master and the Circuit Judge.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.